DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 1/10/2020 has been considered.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure and the specification filed on 10/29/2019 are acceptable.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (figures 1 and 2 of the instant application, hereafter “APA”) in view of Aota (US 2015/0226995).
Regarding claim 1, APA discloses:
A flexible printed circuit (FPC) board (100), comprising: 
a substrate (110, ¶005),
a first wire layer (120, ¶005) disposed on one side of the substrate, 
a circuit board terminal (130, ¶005) disposed at an edge on the one side of the substrate and connected to the first wire layer (120, ¶005), and a first protective layer (140, ¶005) covering the first wire layer (120).
APA does not disclose “wherein the thickness of the circuit board terminal is larger than the sum of the thickness of the first wire layer and the thickness of the first protective layer”.  In a similar device, however, Aota (figure 2) discloses a FPC board (40) comprising a substrate (¶0069), a wire layer (“copper foil”, ¶0116) and a circuit board terminal (41 ¶0115) wherein the thickness of the circuit board terminal is larger than what would be the sum of the thickness of the first wire layer and the thickness of the first protective layer of APA.  Aota discloses that a structure as taught provides an improved conduction state (¶0114, ¶0115).  Therefore, it would have been obvious to 
Regarding claim 2, APA further discloses:
a second wire layer (150) disposed on the other side of the substrate and a second protective layer (160) covering the second wire layer.
Regarding claim 3, APA in view of Aota discloses wherein the first wire layer and the second wire layer comprise copper; and the first protective layer and the second protective layer comprise polyimide (PI) (¶0116 of Aota).
Regarding claim 4, the modification of Aota further discloses:
wherein the circuit board terminal (41) comprises a conductive bump (44) disposed at an edge on the one side of the substrate (40) and connected to what would be the first wire layer (¶0116), and a conductive film (27, ¶0085) disposed on the conductive bump (44).
Regarding claim 5, the modification of Aota further discloses:
wherein the thickness of the conductive bump (44) is larger than the sum of the thickness of the first wire layer and the thickness of the first protective layer (figure 2) and the conductive bump (44) and the first wire layer include the same material (¶0115, ¶0116).
Regarding claim 6, Applicant is advised that the method of forming a device is not germane to the issue of patentability of the device itself. Rather any method 
Regarding claim 10, APA discloses:
An organic light-emitting diode (OLED) display device, comprising an 14OLED panel (200) and a flexible printed circuit (FPC) board (100) electrically connected to the OLED panel, wherein the FPC board is the FPC board of claim 1; and the OLED panel (200) comprises a base substrate (210) and a panel terminal (220) disposed at an edge on one side of the base substrate (210), the one side of the base substrate on which the panel terminal (220) is provided is opposite to the one side of the substrate (110) on which the circuit board terminal (130) is provided, the base substrate (210) overlaps with the substrate such that the circuit board terminal (130) is connected to the panel terminal (220).
The modification of Aota further discloses:
 the projection of an edge of a portion of the base substrate (11) overlapping the substrate (40) away from the center of the base substrate on the FPC board (40) overlaps with what would be the first protective layer.

Regarding claim 7, APA discloses:
A method for manufacturing a flexible printed circuit (FPC) board, 13comprising the steps of: 
Step S1, providing a substrate (110); 

Step S3, manufacturing a conductive material pattern on the terminal pattern to form a conductive bump (220) connected to the first wire layer (120) and disposed at an edge on the one side of the substrate; 
Step S4, covering the first protective layer (140) on the first wire layer (120).  APA does not disclose “manufacturing a conductive film on the conductive bump to form a circuit board terminal comprising the conductive bump and the conductive film”.  In a similar method, however, Aota discloses forming an FPC board (40) comprising a substrate (¶0069), forming a circuit board terminal pattern, ¶0116), forming a conductive pattern (41) on the terminal pattern to form a conductive bump (41) and forming a conductive film (44) on the conductive bump (41) to form a circuit board terminal comprising the conductive bump (41) and the conductive film (44).  Aota discloses that a method as taught provides an improved conduction state (¶0114, ¶0115).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of APA, including providing manufacturing a conductive film on the conductive bump to form a circuit board terminal comprising the conductive bump and the conductive film in order to provide an improved conduction state as taught by Aota.
Regarding claim 8, APA further discloses:
wherein Step S2 further forms and patterns a second conductive material film (150) on the other side of the substrate to form a second wire layer; and 
.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not disclose “wherein in Step S2, the first conductive material film is formed on the one side of the substrate by hot pressing; in Step S3, the conductive material pattern is manufactured on the terminal pattern by hot pressing to form the conductive bump; and in Step S5, the conductive film is manufactured on the conductive bump by electroplating” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899